Citation Nr: 1216821	
Decision Date: 05/10/12    Archive Date: 05/24/12

DOCKET NO.  09-00 327A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to an evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran had active service from November 1967 to October 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions rendered in December 2006 and February 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In March 2012, the Veteran testified at a videoconference hearing at the RO before the undersigned.  A copy of the transcript of that hearing is of record.


FINDINGS OF FACT

1.  The competent and credible evidence establishes that the Veteran's bilateral hearing loss is causally related to noise exposure during active service.

2.  The Veteran's PTSD more nearly approximates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).





CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2011).

2.  The criteria for an evaluation in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

As the Board's decision to grant service connection for bilateral hearing loss herein constitutes a complete grant of the benefit sought on appeal, no further action is required to comply with the VCAA and the implementing regulations on that matter.  The Board further observes that a March 2012 rating decision that denied entitlement to service connection for tinnitus is not printed in the paper file is available on the Virtual VA system.  Instead of paper, the Virtual VA system is a highly secured electronic repository used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide a Veteran's claim for benefits.  In that rating decision as well as during his March 2012 hearing, it was noted that the Veteran underwent a VA audio examination in March 2012 pertaining to his tinnitus claim as well as received VA treatment for his hearing loss every six months.  As noted above, VA's failure to procure that examination report or any additional VA treatment records for that issue is deemed nonprejudical, as the Board has granted entitlement to the full benefit on appeal.  

The Veteran filed his claim of entitlement to an increased rating for PTSD in June 2007.  He was notified of the provisions of the VCAA by the RO in correspondence dated in November 2007.  This pre-adjudication letter notified the Veteran of VA's responsibilities in obtaining information to assist him in completing his claim, identified the Veteran's duties in obtaining information and evidence to substantiate his claim, and provided other pertinent information regarding VCAA.  The RO provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  With that notice, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal.  

Next, VA has a duty to assist a veteran in the development of his claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The RO has obtained service treatment records as well as VA treatment records.  The Veteran submitted multiple written statements discussing his contentions as well as a statement from his VA physician.  Review of the Veteran's Virtual VA file provided negative results for medical records pertinent to the current claim.  Neither the Veteran nor his representative has identified any outstanding pertinent evidence for the current appeal.  Additionally, in March 2012, the Veteran was provided an opportunity to set forth his contentions during the videoconference hearing before the undersigned Veterans Law Judge. 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the March 2012 videoconference hearing, the undersigned Veterans Law Judge identified the issue on appeal.  Information was also solicited regarding the Veteran's claim for benefits and the need to show evidence of increased severity of the service-connected PTSD.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the increased rating claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claim based on the current record. 

The Veteran was also provided with VA examinations in November 2007 and July 2011.  The Board finds the above VA examination reports to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his service-connected PTSD under the applicable rating criteria.  

The Board recognizes that the Veteran's last VA examination is nearly a year old.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  Here, there is no objective evidence, much less contention, indicating that there has been a material change in the severity of the Veteran's service-connected PTSD since the July 2011 VA examination was conducted.  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Entitlement to Service Connection for Bilateral Hearing Loss

The Veteran asserts that service connection is warranted for bilateral hearing loss, claiming that he has had hearing loss since noise exposure during active service.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)). 

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during the applicable presumptive period.  In addition, certain chronic diseases, including other organic diseases of the nervous system, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (2011).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. §3.385 (2011).

The Board points out, however, that the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's treatment records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002 and Supp. 2011).

Pursuant to 38 U.S.C.A. § 1154(b) (West 2002), with respect to combat veterans, "[VA] shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions and hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and to that end, shall resolve every reasonable doubt in favor of the veteran.  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary."  See also 38 C.F.R. § 3.304(d)  (2011). 

However, the Court has further held that 38 U.S.C.A. § 1154(b) can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to the current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  Section 1154(b) does not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  A veteran must still generally establish his claim by competent medical evidence tending to show a current disability and a nexus between that disability and those service events.  See Gregory v. Brown, 8 Vet. App. 563, 567 (1996); Kessel v. West, 13 Vet. App. 9 (1999).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102 (2011).

Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  However, the August 1967 induction hearing evaluation discussed below appears to have been conducted using the ASA standards.  Therefore, in order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards.  For ISO conversion, the Board added (+15) (+10) (+10) (+10) (+5). 

Service treatment records are void of findings or diagnoses of bilateral hearing loss for VA purposes.  In his August 1967 service induction examination, he was noted to exhibit pure tone thresholds of the right ear at 500, 1000, 2000, 3000 and 4000 Hertz  of 5 (20), 10 (20), 15 (25), 5 (15), and 15 (20) decibels.  Pure tone thresholds of the left ear at 500, 1000, 2000, 3000 and 4000 Hertz were listed as 15 (30), 15 (25), 15 (25), 15 (25), and 15 (20) decibels.  In his September 1969 service discharge examination report, he was noted to exhibit pure tone thresholds of the right ear at 500, 1000, 2000, 3000 and 4000 Hertz  of 5, 5, 5, n/a, and 5 decibels.  Pure tone thresholds of the left ear at 500, 1000, 2000, 3000 and 4000 Hertz were listed as 5, 5, 5 , n/a, and 5 decibels. 

Service personnel records in the claims file verify his status as a combat veteran, specifically his receipt of the Combat Infantryman Badge (CIB).  38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2011).  The Veteran's DD Form 214 indicated that his military occupational specialty (MOS) was Light Weapons Infantryman. 

In his August 2006 claim, the Veteran asserted that his bilateral hearing loss was related to his in-service noise exposure.  He reported that he was regularly exposed to gunfire and explosions in combat.  It was also noted that his civilian occupation as a mechanic had resulted in little noise of the kind that would cause hearing problems.  

In a June 2005 VA audiological assessment, the Veteran complained of bilateral hearing loss as well as significant history of noise exposure during military service as well as civilian employment.  Tympanic membranes were noted to appear slightly scarred bilaterally with no other noted abnormalities.  The examiner listed a diagnosis of sensorineural hearing loss.

In a November 2006 VA audio examination report, the Veteran complained of decreased hearing.  While the Veteran indicated that his recreational noise exposure included hunting in the past, he reported military noise exposure from combat and gunfire as well as detailed a civilian occupation as a diesel mechanic for 36 years.  

Pure tone thresholds of the right ear at 500, 1000, 2000, 3000 and 4000 Hertz of 10, 15, 55, 65, and 80 decibels.  Pure tone thresholds of the left ear at 500, 1000, 2000, 3000 and 4000 Hertz were listed as 15, 20, 60, 70, and 75 decibels.  Speech audiometry revealed speech recognition ability of 100 percent in the right ear and 100 percent in the left ear.  After reviewing the claims file and examining the Veteran, the examiner diagnosed high frequency sensorineural hearing loss bilaterally.  Thereafter she indicated that hearing loss was less likely as not (less than 50/50 probability) caused by or a result of combat related noise exposure.  The rationale for the given opinion was that the Veteran's induction and separation physical examinations did not show a change in the Veteran's hearing during service. 

Additional VA treatment records dated in 2007 and 2011 showed continued findings of sensorineural hearing loss. 

In a September 2011 statement, a VA physician described the Veteran's in-service noise exposure from incoming rounds, mortars, cannons, and mines, noted that the condition started while the Veteran was in Vietnam, and opined (with 100 percent certainty) that the Veteran's hearing loss was the result of the acoustic trauma during service.

During his March 2012 Board hearing, the Veteran asserted that he had suffered from current bilateral hearing loss caused by events during active service.  He indicated that his hearing loss began during basic training and continued to the present, noted that he did not report in-service hearing loss for fear of being forced to redo or recycle training, and described in-service noise exposure without hearing protection while working with line infantry, rifles, and artillery.

As an initial matter, the Board notes that the post-service VA treatment records and the November 2006 VA audio examination results did reflect bilateral hearing loss for VA purposes as defined by 38 C.F.R. § 3.385.  Shedden element (1) is therefore met.

The Board has also considered the Veteran's statements concerning in-service noise exposure as well as his documented duty assignments and status as a combat veteran.  Under 38 U.S.C.A. § 1154(b), in-service incurrence of injury is met as to hearing loss.  Shedden element (2) is satisfied as to this claim.  

A finding of a nexus between the Veteran's current bilateral hearing loss and in-service noise exposure is still needed to satisfy Shedden element (3).  

While a detailed discussion of the Veteran's post-service occupational and recreational noise exposure was not provided in the September 2011 VA physician's medical opinion and there was no indication that the physician reviewed the Veteran's claims file, it was based on factually accurate information and is not without probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes to the probative value to a medical opinion).  The opinion is consistent with the credible lay statements of record.

The November 2006 VA audiologist opined that the Veteran's hearing loss was less likely as not caused by or a result of combat related noise exposure, as his induction and separation physical examinations did not show a change in the Veteran's hearing during service.  However, she did not discuss or consider the Veteran's credible lay assertions concerning onset or continuity of his claimed disorder.  As such, the Board finds that the November 2006 VA audiologist's opinion is not adequate for the purpose of basing a decision as the examiner failed to discuss the Veteran's previous competent statements of in-service noise exposure and hearing loss as well as continuity of symptomatology since service.  See Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007) (observing that "the medical examiner impermissibly ignored the appellant's lay assertions that he sustained a back injury during service").  Based on the foregoing, the Board must also find that the November 2006 VA medical opinion is of diminished probative value.  

The Board must also analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

Lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").

The Federal Circuit recently held in Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010) and in Waters v. Shinseki, 601 F.3d 1274, 1278 (2010) that the Board errs when it suggests that lay evidence can never be sufficient to satisfy the requirement of 38 U.S.C.A. § 5103A(d)(2)(B) that there be a nexus between military service and a claimed condition. 

As noted above, the Board observes that hearing loss is subjective and the type of condition to which lay testimony is competent.  Charles v. Principi, 16 Vet. App. 370, 374 (2002); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

The Board is cognizant that the Veteran has at times been inconsistent in his statements concerning the level of post-service occupational and recreational noise exposures in the evidence of record.  However, the Board finds the Veteran's assertions concerning continuity of hearing loss symptomatology since service to be consistent and credible.  See Caluza v. Brown, 7 Vet. App. 498 (1995) (VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness).  Additionally, the Board finds that it is facially plausible that the Veteran has suffered from hearing loss since his combat noise exposure during active service.  The Board further finds the Veteran's testimony during his March 2012 hearing concerning in-service noise exposure and hearing loss as well as continuity of such symptomatology since service to be credible.  Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007) (as a finder of fact, the Board, when considering whether lay evidence is satisfactory, may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing).  

In view of the totality of the evidence, including the Veteran's documented in-service combat duty assignment, the conceded in-service noise exposure, current findings of bilateral hearing loss, the diminished probative value of the November 2006 VA medical opinion of record, the September 2011 VA physician's positive yet somewhat conclusory nexus opinion, and the credible lay assertions of record, the Board finds that bilateral hearing loss is causally related to noise exposure during active service. 

Based on the foregoing and resolving all doubt in the Veteran's favor, the Board finds that entitlement to service connection for bilateral hearing loss is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   

Entitlement to an Increased Evaluation for PTSD

The Veteran seeks an increased evaluation for his service-connected PTSD. 

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to evaluate the disability from the point of view of the veteran working or seeking work, 38 C.F.R. § 4.2 (2011), and to resolve any reasonable doubt regarding the extent of the disability in the veteran's favor.  38 C.F.R. § 4.3 (2011).  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2011); Peyton v. Derwinski, 1 Vet. App. 282 (1991).

While the veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

The Board further acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following matter is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Veteran is currently assigned a 30 percent rating for his service-connected PTSD, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).

A 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.

The symptoms listed in Diagnostic Code 9411 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In addition, in Mittleider v. West, 11 Vet. App. 181 (1998), the U.S. Court of Appeals for Veterans Claims (Court) held that VA regulations require that when the symptoms and/or degree of impairment due to a veteran's service-connected psychiatric disability cannot be distinguished from any other diagnosed psychiatric disorders, VA must consider all psychiatric symptoms in the adjudication of the claim.

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).

A GAF of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).


A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).

A GAF of 61 to 70 is defined as some mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful relationships.

In a June 2007 claim, the Veteran requested an increased rating for his service-connected PTSD. 

In a November 2007 VA PTSD examination report, the Veteran indicated that he was not currently receiving treatment for a mental disorder.  He detailed that he had been married for 40+ years, had an okay relationship with his children and grandchildren, maintained a busy work schedule that left little time for leisure activities, and tends to spend most of his time alone.  He indicated that he had several church friends, attended church functions, and enjoyed watching television as well as working in the yard when he had time.  He complained of being easily frustrated and barks his displeasure but denied being physically assaultive.  The examiner listed the Veteran's current psychosocial functional status as moderately impaired.  

Mental status examination findings were listed as casually dressed, unremarkable psychomotor activity, cooperative, normal affect, good mood, intact attention/judgment/insight, average intelligence, normal memory, oriented, clear speech, unremarkable thought processes as well as content, occasional sleep disturbance, good impulse control, and mild and infrequent panic attacks.  It was indicated that he had no problems with activities of daily living, manic symptoms, episodes of violence, homicidal or suicidal thinking, inappropriate behavior, hallucinations, or delusions.  PTSD symptomatology was listed as intrusive recollections, avoidance behavior, restricted range of affect, diminished interest or participation in activities, irritability, sleep impairment, difficulty concentrating, and hypervigiliance.  The Veteran was noted to work as a fulltime mechanic for more than 20 years with no lost time from work in the last year.  He reported occasional problems with work associates where he would "fly off the handle" then apologize once he calmed down.  The examiner diagnosed chronic PTSD (with mild to moderate social and occupational impairments) as well as assigned a GAF score of 65.  He reported that there was a moderate behavioral, cognitive, social, and affective change noted in the Veteran that could be attributed to PTSD.  

VA treatment records dated from December 2007 to September 2011 detailed that the Veteran received individual and group therapy for PTSD.  In December 2007, the Veteran complained of depression, anxiety, low energy, and intrusive memories.  Current PTSD symptoms were listed to include nightmares, intrusive memories, avoidant behavior, insomnia, irritability, difficulty concentrating, and exaggerated startle response.  In treatment records dated from December 2009 to May 2011, a VA psychiatrist listed Axis I diagnoses of PTSD and depression NOS with an Axis IV diagnosis of moderate.  The following GAF scores were listed in the records:  68 (December 2007), 54 (December 2009), 50 (March 2010), 55 (June 2010), and 55 (May 2011).

In a July 2011 VA PTSD examination report, the Veteran indicated that he was currently receiving treatment for a mental disorder, to include anti-anxiety medication.  He detailed that he had been married, had an okay relationship with his spouse, maintained church-related social relationships, and attended church activities.  The examiner listed the Veteran's current psychosocial functional status as impaired.  Mental status examination findings were listed as neatly groomed, unremarkable psychomotor activity, cooperative, friendly, normal affect, good mood, intact attention/judgment/insight, average intelligence, normal memory, oriented, clear speech, unremarkable thought processes as well as content, and good impulse control.  It was indicated that he had no problems with activities of daily living, manic symptoms, episodes of violence, homicidal or suicidal thinking, inappropriate behavior, hallucinations, panic attacks, or delusions.  

PTSD symptomatology was listed as intrusive recollections, avoidance behavior, restricted range of affect, diminished interest or participation in activities, irritability or outbursts of anger, exaggerated startle response, and hypervigiliance.  The Veteran was noted to have retired from full time employment in 2010 (eligible due to age or duration of work).  The examiner diagnosed chronic, moderate PTSD (with moderate social and occupational impairment due to PTSD) as well as assigned a GAF score of 55.  He reported that there was a moderate impairment in functional status and quality of life due to PTSD.  While it was indicated that PTSD did not cause total occupational and social impairment or deficiencies in the multiple areas (judgment, thinking, family relations, work, mood, or school), the examiner found that PTSD symptomatology reduced the Veteran's reliability and productivity. 

During his March 2012 Board hearing, the Veteran asserted that his PTSD symptomatology included avoidance of crowds and things pertaining to Vietnam, anxiety, recollections of his time in Vietnam, and survivors guilt.  He further reported that he is an associate pastor at his church, has been married to his spouse since 1967, and maintains a relationship with his children and grandchildren.

As discussed above, the Board is precluded from differentiating between symptomatology attributed to a non service-connected disability and a service-connected disability in the absence of medical evidence which does so.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).  The Board will therefore attribute all the Veteran's psychiatric symptoms to his service-connected PTSD residuals. 

The Board finds, after a careful review of all pertinent evidence in light of the above-noted criteria, that the Veteran's PTSD symptomatology continues to meet or more nearly approximate the severity of occupational and social impairment contemplated for the 30 percent rating assigned under the criteria in 38 C.F.R. § 4.130, Diagnostic Code 9411 during this time period.  38 C.F.R. § 4.7.

At no point during this appeal, did the Veteran's PTSD symptomatology meet the criteria for a rating in excess of 30 percent.  A 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to certain symptoms.  However, the Board finds that those delineated symptoms are not characteristics of the Veteran's PTSD disability.

Evidence of record does not indicate that the Veteran has exhibited flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; or impaired abstract thinking.  While the Veteran has some documented symptoms of depressed mood, decreased concentration, occasional difficulty in dealing with work stress, and reported some episodes of irritability as well as infrequent panic attacks, these symptoms have not been shown to affect him on a continuous basis and/or to limit his ability to function independently on a daily basis.

While the July 2011 VA examiner commented that the Veteran had reduced reliability and productivity due to PTSD symptoms, the Board finds that a totality of the evidence reflected that the Veteran's PTSD signs and symptoms more nearly approximate occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  In fact, during the appeal period, evidence of record reflects that the Veteran maintained the same full time job as a mechanic until he retired when eligible in 2010 as well as maintained relationships with his children, spouse, extended family, and church congregation.  He also endorsed enjoying recreational activities and reporting serving as an associate pastor for his church.  Mental status findings showed clear speech and normal thought processes as well as intact judgment and insight with no complaints of weekly panic attacks.  

Further, the overwhelming majority of assigned GAF scores ranging from 54 to 68 during this period are clearly indicative of mild to moderate symptomatology and moderate but not severe impairment in social and occupational functioning due to service-connected PTSD.  The Board is cognizant that an isolated assigned GAF score of 50 in March 2010 that appears to reflect greater impairment than contemplated by the assigned 30 percent rating.  However, given the actual psychiatric symptoms shown in this case during that time period, the Board finds that level of overall psychiatric impairment shown is more consistent with the assigned 30 percent rating, notwithstanding the isolated GAF score of 50 assigned by the VA examiner in March 2010.  

Indeed, during the course of his personal hearing, the undersigned found the Veteran to be an extremely pleasant and social individual.  He was polite, cordial, and very socially appropriate.  He also made eye contact throughout the hearing.  He was simply a pleasure meeting and talking with.  In so noting, the Board observes that, in the case of oral testimony, a hearing officer or VLJ may properly consider the demeanor of the witness, the facial plausibility of the testimony, and the consistency of the witness' testimony with other testimony and affidavits submitted on behalf of the veteran.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995).

Consequently, there is no basis for assignment of an evaluation in excess of 30 percent disabling for PTSD during the appeal period.

The Veteran also submitted written statements discussing the severity of his service-connected PTSD.  In rendering a decision on this appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report his increased PTSD symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  However, the clinical evidence of record does not indicate that the assignment of any increased evaluation is warranted.  As the Veteran's statements are inconsistent with the evidence of record, the Board finds his assertions of increased PTSD symptoms to lack credibility as well as probative weight.  Jones v. Derwinski, 1 Vet. App. 210, 217 (1991) (finding that "the assessment of the credibility of the veteran's sworn testimony is a function for the BVA in the first instance").  Thus, evidence of increased PTSD symptomatology has not been established, either through medical or lay evidence, during the appeal period.

For all the foregoing reasons, the Veteran's claim for entitlement to an evaluation in excess of 30 percent for PTSD must be denied.  The Board has considered staged ratings, under Hart v. Mansfield, 21 Vet. App. 505 (2007), but concludes that they are not warranted.  Since the preponderance of the evidence is against this claim, the benefit of the doubt doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Board has also considered whether referral for an extraschedular evaluation is warranted.  The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2011), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  Id.  

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available scheduler evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the Board finds that the rating criteria reasonably describe his disability level and symptomatology, and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  Thus, his disability picture is contemplated by the Rating Schedule, and the assigned scheduler evaluations are, therefore, adequate.  Consequently, referral to the Under Secretary for Benefits or the Director, Compensation and Pension Service, under 38 C.F.R. § 3.321 is not warranted. 

Finally, although the Veteran has submitted evidence of medical disabilities, and made claims for the highest ratings possible, he has not submitted evidence of unemployability, or claimed to be unemployable.  The Veteran reported full-time employment at his November 2007 VA examination and indicated that he retired when eligible in 2010 during his July 2011 VA examination.  He more recently reported working as an associate pastor.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities has not been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to an evaluation in excess of 30 percent for PTSD is denied.   



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


